WOLLMAN, Chief Justice
(concurring specially).
I write separately only to express my concern over the fact that there were no specific rulings regarding the two offers of proof.
The rules of evidence governing offers of proof (SDCL 19-9-3 and 19-9-4) * are based upon Rule 103(a) and (b) of the Federal Rules of Evidence. Professors Wright and Graham are of the opinion that “Rule 103(b) [SDCL 19-9-4] seems to impose some responsibility on the court to see that rulings are adequately recorded, but here again it will usually be up to counsel to see that the ruling appears on the record.” 21 C. Wright & K. Graham, Federal Practice and Procedure 164 (1977).
In discussing the role of the trial judge in making the record on offered evidence, Wright and Graham state:
*805Rule 103(a) defines the role of the of-feror and objector in the admission and exclusion of evidence; Rule 103(b) completes the triangle by delimiting the role of the judge. Just as the objection and offer of proof give the litigants a mechanism for placing their respective contentions before the reviewing court, Rule 103(b) affords the trial judge a method of insuring that his ruling and the reasons for it are adequately reflected in the record. It is thus a procedural manifestation of the philosophy that the trial judge is more than a passive figure in the process of admission and exclusion.
21 C. Wright & K. Graham, supra, at 223.
Appellants’ request for specific rulings on the offered evidence was filed before the judgment was filed but after the trial court had issued its memorandum opinion. Had the request been filed at the close of the evidence, the trial court would have been under a clear duty to indicate its rulings on the proffered evidence.
One can only sympathize with counsel’s position. As Wright and Graham so aptly put it, “If counsel cannot get the trial judge to utter the magic words of admission or exclusion without heroic effort that might prejudice his case, he should at least try to make clear on the record that he has not abandoned his position.” 21 C. Wright and K. Graham, supra, at 164 (footnote omitted).
I am authorized to state that Justice FOSHEIM joins in this special concurrence.

 SDCL 19-9-3 states:
Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and
(1) In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or
(2) In case the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer or was apparent from the context within which questions were asked.
SDCL 19-9 — 4 states:
The court may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made, and the ruling thereon. It may direct the making of an offer in question and answer form.